
	
		II
		110th CONGRESS
		2d Session
		S. 3601
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Kyl (for himself and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To authorize funding for the National Crime
		  Victim Law Institute to provide support for victims of crime under Crime
		  Victims Legal Assistance Programs as a part of the Victims of Crime Act of
		  1984.
	
	
		1.ReauthorizationSection 103(b) of the Justice for All Act of
			 2004 (Public Law 108–405; 118 Stat. 2264) is amended in paragraphs (1) through
			 (5) by striking 2006, 2007, 2008, and 2009 each place it appears
			 and inserting 2010, 2011, 2012, and 2013.
		
